Citation Nr: 0841967	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for disability causing 
loss of motion of the right hand.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for prostate 
disability.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for hypertension.




Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service in the Army from June 
1976 to June 1979, and in the Air Force from October 1980 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

These claims were denied in a Board decision dated in October 
2006.  (That Board action also remanded the issue of 
entitlement to an increased rating for hemorrhoids, and it is 
therefore not a part of the instant appeal.)  The appellant 
thereafter appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in February 2008, the Court granted a joint motion by 
the appellant and VA General Counsel, which was incorporated 
by reference.  The joint motion contained a stipulation that 
previous claims for increased evaluations for service-
connected right ankle Achilles rupture and service-connected 
fourth and fifth metacarpal fractures had been abandoned; the 
Court accordingly dismissed these two issues.  In the joint 
motion, the parties agreed that a remand was necessary 
because service medical records (SMRs) on which the Board had 
relied in rendering its decision were not of record.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Court 
therefore remanded the captioned issues in order that the 
veteran's missing SMRs be obtained, and for readjudication of 
the service connection claims.  

The Board notes that the now missing SMRs were of record at 
the time of its October 2006 decision.  According to the 
Veterans Appeals Control and Locator System (VACOLS), the 
case file was thereafter in the custody of the VA Appeals 
Management Center (AMC) and the RO before it was sent back to 
the Board and then on to the Court.  The Board has sought, 
without success, to locate the missing records at the Board 
and through telephonic inquiries to both the AMC and the RO.  
The Board will therefore remand this case in order that a 
search may be made at both the AMC and the RO.  If the 
records cannot be found, the agency of original jurisdiction 
(AOJ) will be asked to take the steps necessary to 
reconstruct the missing SMR file in accordance with 
procedures established in the VA Adjudication Procedure 
Manual, M21-1MR.   

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice to the veteran must 
also include the criteria for assignment 
of disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AOJ should undertake a thorough 
search in order to locate the veteran's 
missing service medical records.  If the 
SMRs are not found, the record should 
document the steps taken to find them, 
including specific locations searched and 
the steps taken to conduct the searches.  

3.  If the veteran's SMRs are not located 
within VA, the AOJ should take the steps 
necessary to reconstruct the missing SMR 
file in accordance with procedures 
established in the VA Adjudication 
Procedure Manual, M21-1MR.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2008) regarding 
requesting records from Federal 
facilities.  All potential sources should 
be queried, including--but not limited 
to--the veteran, his attorney, his former 
attorney (Barbara Girard), his former 
representative (the Oklahoma Department 
of Veterans Affairs), and the National 
Personnel Records Center (NPRC).  The AOJ 
must advise the claimant of the 
alternative of obtaining other forms of 
evidence, such as lay testimony.  See 
Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).  

4.  As noted, the Board previously 
remanded the issue of entitlement to an 
increased rating for hemorrhoids.  If the 
additional development ordered in the 
remand of that issue is completed, that 
issue should be re-associated with the 
claims file.  

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received, including the new information 
received in October 2008.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).





